      Case 20-21593-jrs          Doc 33     Filed 12/29/20 Entered 12/29/20 17:18:01             Desc Notice
                                            of Deficiency Page 1 of 1
                                     UNITED STATES BANKRUPTCY COURT
                                               Northern District of Georgia
                                     Gainesville Division Room 120 Federal Building
                                                  121 Spring Street, SE
                                                  Gainesville, GA 30501
                                                      678−450−2700

In     Glenn Michael Heagerty Jr.                           Case No.: 20−21593−jrs
Re:                                                         Chapter: 13
                                                            Judge: James R. Sacca
       Debtor(s)

                                             NOTICE OF DEFICIENCY

You are hereby notified that Document # 15 filed on December 7, 2020, is deficient for the following reasons:

The required filing fee was not paid. (28 U.S.C. 1930). Fee due: $32.00

Please remit required fee via cashier's check or money order payable to the Clerk, U. S. Bankruptcy Court, or through
the Payment of Fees event if you are a registered ECF participant. Checks from a debtor cannot be accepted.
Payments may also be made online at:https://www.ganb.uscourts.gov/online−payments .


Failure to timely remedy the deficiency noted above may delay prompt administration of the case, including, but not
limited to, the timely entry of the debtor's discharge. If this matter is pending before the Court, this Notice of
Deficiency does not alter any pending deadlines or remove scheduled hearings from the Court's calendar.



Date: 12/29/20                                          M. Regina Thomas
                                                        Clerk of Court

                                                        By: Shannon Morris
                                                        Deputy Clerk
Form 431 − Notice of deficiency 11−2020
